   Case 19-20251-drd13         Doc 52      Filed 10/22/19 Entered 10/22/19 12:18:32         Desc Main
                                          Document Page 1 of 8

              IN THE UNITED STATES BANKRUPTCY COURT
                   WESTERN DISTRICT OF MISSOURI
In re: BOBBI CHERAE SMITH

                                                                Case No.: 19-20251-drd-13

                               Debtor


                         NOTICE ALLOWING/DISALLOWING CLAIMS

    COMES NOW, Richard V. Fink, the Chapter 13 Trustee, pursuant to Local Rule 3085-1 of the
Western District of Missouri, and Rule 3001(f) of the Federal Rules of Bankruptcy Procedure, and
moves to have these claims allowed as set out below or disallowed as not filed, unless an objection to
the claim is filed and the Court enters an Order which provides for a different treatment.


AMERICASH LOANS LLC                     Court Claim No.: 13              Account Number: 8314
PO BOX 1728                             Trustee Claim No.: 5             Interest Rate: N/A
DES PLAINES, IL 60017                   Amount of Claim: $4,099.00       Balance Owed: $0.00
                                        Monthly Payment: N/A             % to be Paid: 0.000%
                                        Claim Type: General
                                        Unsecured

ARGYLE FAMILY HEALTH                    Court Claim No.: N/A             Account Number: 6239
CLINIC                                  Trustee Claim No.: 6             Interest Rate: N/A
606 E HIGH ST                           Amount of Claim: N/A             Balance Owed: N/A
JEFFERSON CITY, MO                      Monthly Payment: N/A             % to be Paid: N/A
65101-3279                              Claim Type: General
                                        Unsecured

ATLAS ACQUISITIONS LLC                  Court Claim No.: 12              Account Number: 3840
294 UNION ST                            Trustee Claim No.: 42            Interest Rate: N/A
HACKENSACK, NJ 07601                    Amount of Claim: $307.89         Balance Owed: $0.00
                                        Monthly Payment: N/A             % to be Paid: 0.000%
                                        Claim Type: General
                                        Unsecured

BAEHR WIGGINS PC                        Court Claim No.: N/A             Account Number:
J BRIAN BAEHR                           Trustee Claim No.: 0             Interest Rate: N/A
1900 N PROVIDENCE # 205                 Amount of Claim: $3,000.00       Balance Owed: $2,371.59
COLUMBIA, MO 65202                      Monthly Payment: $140.00         % to be Paid: 100.000%
                                        Claim Type: Attorney Fee




      TBD = To Be Determined                    Page 1 of 8
   Case 19-20251-drd13         Doc 52   Filed 10/22/19       Entered 10/22/19 12:18:32   Desc Main
Case No.: 19-20251-drd-13           Debtor(s):
                                      Document Bobbi Cherae
                                                       Page Smith
                                                              2 of8

BLUE TRUST LOANS                    Court Claim No.: N/A                Account Number: 2813
PO BOX 1754                         Trustee Claim No.: 8                Interest Rate: N/A
HAYWARD, WI 54843-1754              Amount of Claim: N/A                Balance Owed: N/A
                                    Monthly Payment: N/A                % to be Paid: N/A
                                    Claim Type: General
                                    Unsecured

CAINE & WEINER                      Court Claim No.: N/A                Account Number: 0247
PO BOX 5010                         Trustee Claim No.: 9                Interest Rate: N/A
WOODLAND HILLS, CA                  Amount of Claim: N/A                Balance Owed: N/A
91365-5010                          Monthly Payment: N/A                % to be Paid: N/A
                                    Claim Type: General
                                    Unsecured

CALLAWAY COUNTY                     Court Claim No.: 2                  Account Number: 3583
COLLECTOR                           Trustee Claim No.: 46               Interest Rate: N/A
10 E 5TH ST                         Amount of Claim: $76.14             Balance Owed: $0.00
FULTON, MO 65251                    Monthly Payment: N/A                % to be Paid: 0.000%
                                    Claim Type: Taxes - Priority        Special Remarks: Disallowed
                                    (Pr)

CALLAWAY COUNTY                     Court Claim No.: 19                 Account Number:
COLLECTOR                           Trustee Claim No.: 54               Interest Rate: N/A
10 E 5TH ST                         Amount of Claim: $83.32             Balance Owed: $83.32
FULTON, MO 65251                    Monthly Payment: N/A                % to be Paid: 100.000%
                                    Claim Type: Taxes - Priority
                                    (Pr)

CAPITAL REGION MEDICAL              Court Claim No.: 9                  Account Number: 8667
CENTER                              Trustee Claim No.: 13               Interest Rate: N/A
C/O FABER AND BRAND LLC             Amount of Claim: $2,005.72          Balance Owed: $0.00
PO BOX 10110                        Monthly Payment: N/A                % to be Paid: 0.000%
COLUMBIA, MO 65205                  Claim Type: General
                                    Unsecured

CHECK INTO CASH                     Court Claim No.: N/A                Account Number: 7842
2219 MISSOURI BLVD STE G            Trustee Claim No.: 15               Interest Rate: N/A
JEFFERSON CITY, MO                  Amount of Claim: N/A                Balance Owed: N/A
65109-4756                          Monthly Payment: N/A                % to be Paid: N/A
                                    Claim Type: General
                                    Unsecured




      TBD = To Be Determined                   Page 2 of 8
   Case 19-20251-drd13         Doc 52   Filed 10/22/19       Entered 10/22/19 12:18:32   Desc Main
Case No.: 19-20251-drd-13           Debtor(s):
                                      Document Bobbi Cherae
                                                       Page Smith
                                                              3 of8

CLEAR LINE LOANS                    Court Claim No.: N/A                Account Number: 1771
2520 SAINT ROSE PKWY STE            Trustee Claim No.: 16               Interest Rate: N/A
111                                 Amount of Claim: N/A                Balance Owed: N/A
HENDERSON, NV 89074-7784            Monthly Payment: N/A                % to be Paid: N/A
                                    Claim Type: General
                                    Unsecured

COLUMBIA ORTHOPAEDIC                Court Claim No.: N/A                Account Number: 4986
GROUP                               Trustee Claim No.: 17               Interest Rate: N/A
1 SOUTH KEENE STREET                Amount of Claim: N/A                Balance Owed: N/A
COLUMBIA, MO 65201                  Monthly Payment: N/A                % to be Paid: N/A
                                    Claim Type: General
                                    Unsecured

COURTESY LOANS                      Court Claim No.: N/A                Account Number: 2404
512 ELLIS BLVD STE T                Trustee Claim No.: 18               Interest Rate: N/A
JEFFERSON CITY, MO                  Amount of Claim: N/A                Balance Owed: N/A
65101-1821                          Monthly Payment: N/A                % to be Paid: N/A
                                    Claim Type: General
                                    Unsecured

CREDIT ACCEPTANCE                   Court Claim No.: 3                  Account Number: 6633
CORPORATION                         Trustee Claim No.: 19               Interest Rate: 5.8300%
25505 W 12 MILE RD # 3000           Amount of Claim: $16,506.84         Balance Owed: $15,441.01
SOUTHFIELD, MI 48034                Monthly Payment: $400.00            % to be Paid: 100.000%
                                    Claim Type: Secured - Vehicle
                                    (E)

ENHANCED RECOVERY                   Court Claim No.: N/A                Account Number: 5191
PO BOX 57547                        Trustee Claim No.: 21               Interest Rate: N/A
JACKSONVILLE, FL                    Amount of Claim: N/A                Balance Owed: N/A
32241-7547                          Monthly Payment: N/A                % to be Paid: N/A
                                    Claim Type: General
                                    Unsecured

GOLDEN VALLEY LENDING               Court Claim No.: N/A                Account Number: 6273
INC                                 Trustee Claim No.: 23               Interest Rate: N/A
635 E STATE HIGHWAY 20              Amount of Claim: N/A                Balance Owed: N/A
UPPER LAKE, CA 95485-8793           Monthly Payment: N/A                % to be Paid: N/A
                                    Claim Type: General
                                    Unsecured




      TBD = To Be Determined                   Page 3 of 8
   Case 19-20251-drd13         Doc 52   Filed 10/22/19       Entered 10/22/19 12:18:32   Desc Main
Case No.: 19-20251-drd-13           Debtor(s):
                                      Document Bobbi Cherae
                                                       Page Smith
                                                              4 of8

GREEN TRUST CASH                    Court Claim No.: N/A                Account Number: 8759
PO BOX 340                          Trustee Claim No.: 24               Interest Rate: N/A
HAYS, MT 59527-0340                 Amount of Claim: N/A                Balance Owed: N/A
                                    Monthly Payment: N/A                % to be Paid: N/A
                                    Claim Type: General
                                    Unsecured

INTERNAL REVENUE                    Court Claim No.: 8-2                Account Number: 4225
SERVICE                             Trustee Claim No.: 25               Interest Rate: N/A
PO BOX 7317                         Amount of Claim: $8,358.54          Balance Owed: $8,358.54
PHILADELPHIA, PA                    Monthly Payment: N/A                % to be Paid: 100.000%
19101-7317                          Claim Type: Taxes - Priority
                                    (Pr)

INTERNAL REVENUE                    Court Claim No.: 8-2                Account Number: 4225
SERVICE                             Trustee Claim No.: 48               Interest Rate: N/A
PO BOX 7317                         Amount of Claim: $7,291.28          Balance Owed: $0.00
PHILADELPHIA, PA                    Monthly Payment: N/A                % to be Paid: 0.000%
19101-7317                          Claim Type: General
                                    Unsecured

LAKSHMI FINANCE LLC                 Court Claim No.: 16                 Account Number: 9655
C/O GLEN C WATSON III               Trustee Claim No.: 4                Interest Rate: N/A
PO BOX 121950                       Amount of Claim: $4,433.41          Balance Owed: $0.00
NASHVILLE, TN 37212                 Monthly Payment: N/A                % to be Paid: 0.000%
                                    Claim Type: General
                                    Unsecured

LENDUP                              Court Claim No.: N/A                Account Number: 1488
237 KEARNY ST STE 372               Trustee Claim No.: 28               Interest Rate: N/A
SAN FRANCISCO, CA                   Amount of Claim: N/A                Balance Owed: N/A
94108-4502                          Monthly Payment: N/A                % to be Paid: N/A
                                    Claim Type: General
                                    Unsecured

MIDWEST ACCEPTANCE                  Court Claim No.: 4-2                Account Number: 2769
CORPORATION                         Trustee Claim No.: 30               Interest Rate: N/A
PO BOX 9                            Amount of Claim: $5,674.83          Balance Owed: $0.00
VALLEY PARK, MO 63088               Monthly Payment: N/A                % to be Paid: 0.000%
                                    Claim Type: General
                                    Unsecured




      TBD = To Be Determined                   Page 4 of 8
   Case 19-20251-drd13         Doc 52   Filed 10/22/19       Entered 10/22/19 12:18:32   Desc Main
Case No.: 19-20251-drd-13           Debtor(s):
                                      Document Bobbi Cherae
                                                       Page Smith
                                                              5 of8

MISSOURI DEPARTMENT OF              Court Claim No.: 17                 Account Number: 4225
REVENUE                             Trustee Claim No.: 31               Interest Rate: N/A
PO BOX 475                          Amount of Claim: $455.45            Balance Owed: $455.45
JEFFERSON CITY, MO                  Monthly Payment: N/A                % to be Paid: 100.000%
65105-0475                          Claim Type: Taxes - Priority
                                    (Pr)

MISSOURI DEPARTMENT OF              Court Claim No.: 18                 Account Number:
REVENUE                             Trustee Claim No.: 51               4225/002269BR
PO BOX 475                          Amount of Claim: $1,928.64          Interest Rate: N/A
JEFFERSON CITY, MO                  Monthly Payment: N/A                Balance Owed: $1,928.64
65105-0475                          Claim Type: Taxes - Priority        % to be Paid: 100.000%
                                    (Pr)

MISSOURI DEPARTMENT OF              Court Claim No.: 18                 Account Number:
REVENUE                             Trustee Claim No.: 52               4225/002269BR
PO BOX 475                          Amount of Claim: $125.08            Interest Rate: N/A
JEFFERSON CITY, MO                  Monthly Payment: N/A                Balance Owed: $0.00
65105-0475                          Claim Type: General                 % to be Paid: 0.000%
                                    Unsecured

MISSOURI DEPARTMENT OF              Court Claim No.: 17                 Account Number: 4225
REVENUE                             Trustee Claim No.: 53               Interest Rate: N/A
PO BOX 475                          Amount of Claim: $920.08            Balance Owed: $0.00
JEFFERSON CITY, MO                  Monthly Payment: N/A                % to be Paid: 0.000%
65105-0475                          Claim Type: General
                                    Unsecured

MISSOURI EMERGENCY                  Court Claim No.: 11                 Account Number: 4225
SERVICES PC                         Trustee Claim No.: 49               Interest Rate: N/A
PO BOX 1123                         Amount of Claim: $872.00            Balance Owed: $0.00
MINNEAPOLIS, MN                     Monthly Payment: N/A                % to be Paid: 0.000%
55440-1123                          Claim Type: General
                                    Unsecured

PORTFOLIO RECOVERY                  Court Claim No.: 15                 Account Number: 7747
ASSOCIATES LLC                      Trustee Claim No.: 33               Interest Rate: N/A
PO BOX 12914                        Amount of Claim: $902.16            Balance Owed: $0.00
NORFOLK, VA 23541                   Monthly Payment: N/A                % to be Paid: 0.000%
                                    Claim Type: General
                                    Unsecured




      TBD = To Be Determined                   Page 5 of 8
   Case 19-20251-drd13         Doc 52   Filed 10/22/19       Entered 10/22/19 12:18:32   Desc Main
Case No.: 19-20251-drd-13           Debtor(s):
                                      Document Bobbi Cherae
                                                       Page Smith
                                                              6 of8

PREMIER BANKCARD LLC                Court Claim No.: 6                  Account Number: 1989
JEFFERSON CAPITAL                   Trustee Claim No.: 22               Interest Rate: N/A
SYSTEMS LLC                         Amount of Claim: $490.07            Balance Owed: $0.00
PO BOX 772813                       Monthly Payment: N/A                % to be Paid: 0.000%
CHICAGO, IL 60677-2813              Claim Type: General
                                    Unsecured

PRINCE PARKER &                     Court Claim No.: N/A                Account Number: 0883
ASSOCIATES INC                      Trustee Claim No.: 34               Interest Rate: N/A
PO BOX 474690                       Amount of Claim: N/A                Balance Owed: N/A
CHARLOTTE, NC 28247-4690            Monthly Payment: N/A                % to be Paid: N/A
                                    Claim Type: General
                                    Unsecured

QUANTUM3 GROUP LLC AS               Court Claim No.: 7                  Account Number: 1726
AGENT FOR                           Trustee Claim No.: 47               Interest Rate: N/A
CF MEDICAL LLC                      Amount of Claim: $141.18            Balance Owed: $0.00
PO BOX 788                          Monthly Payment: N/A                % to be Paid: 0.000%
KIRKLAND, WA 98083-0788             Claim Type: General
                                    Unsecured

SKY TRAIL CASH                      Court Claim No.: N/A                Account Number: 8047
PO BOX 1115                         Trustee Claim No.: 36               Interest Rate: N/A
LAC DU FLAMBEAU, WI                 Amount of Claim: N/A                Balance Owed: N/A
54538-1115                          Monthly Payment: N/A                % to be Paid: N/A
                                    Claim Type: General
                                    Unsecured

SOUTHEASTERN                        Court Claim No.: 10                 Account Number: 4225
EMERGENCY PHYSICIANS                Trustee Claim No.: 50               Interest Rate: N/A
MEMPHIS                             Amount of Claim: $376.93            Balance Owed: $0.00
PO BOX 1123                         Monthly Payment: N/A                % to be Paid: 0.000%
MINNEAPOLIS, MN                     Claim Type: General
55440-1123                          Unsecured

SPEEDY/RAPID CASH                   Court Claim No.: 5                  Account Number: 4225
PO BOX 780408                       Trustee Claim No.: 37               Interest Rate: N/A
WICHITA, KS 67278                   Amount of Claim: $918.45            Balance Owed: $0.00
                                    Monthly Payment: N/A                % to be Paid: 0.000%
                                    Claim Type: General
                                    Unsecured




      TBD = To Be Determined                   Page 6 of 8
   Case 19-20251-drd13         Doc 52   Filed 10/22/19       Entered 10/22/19 12:18:32   Desc Main
Case No.: 19-20251-drd-13           Debtor(s):
                                      Document Bobbi Cherae
                                                       Page Smith
                                                              7 of8

SUN LOAN                            Court Claim No.: N/A                Account Number: 5896
215 E TRAVIS ST                     Trustee Claim No.: 39               Interest Rate: N/A
SAN ANTONIO, TX                     Amount of Claim: N/A                Balance Owed: N/A
78205-1701                          Monthly Payment: N/A                % to be Paid: N/A
                                    Claim Type: General
                                    Unsecured

TRI-STATE ADJUSTMENTS               Court Claim No.: N/A                Account Number: 2904
INC                                 Trustee Claim No.: 43               Interest Rate: N/A
PO BOX 3219                         Amount of Claim: N/A                Balance Owed: N/A
LA CROSSE, WI 54602-3219            Monthly Payment: N/A                % to be Paid: N/A
                                    Claim Type: General
                                    Unsecured

US DEPT OF                          Court Claim No.: 1                  Account Number: 4225
EDUCATIONMOHELA                     Trustee Claim No.: 29               Interest Rate: N/A
DEPT OF ED/MOHELA                   Amount of Claim: $253,562.43        Balance Owed: $0.00
PO BOX 105347                       Monthly Payment: N/A                % to be Paid: 0.000%
ATLANTA, GA 30348                   Claim Type: General
                                    Unsecured

WORLD FINANCE CORP                  Court Claim No.: 14                 Account Number: 2067
WORLD ACCEPTANCE                    Trustee Claim No.: 45               Interest Rate: N/A
CORP/ATTN BANKRUPTCY                Amount of Claim: $417.00            Balance Owed: $0.00
PO BOX 6429                         Monthly Payment: N/A                % to be Paid: 0.000%
GREENVILLE, SC 29606                Claim Type: General
                                    Unsecured


                                                    Respectfully submitted,
        October 22, 2019
                                                    /s/ Richard V. Fink, Trustee

                                                    Richard V. Fink, Trustee
                                                    2345 Grand Blvd., Ste. 1200
                                                    Kansas City, MO 64108-2663
                                                    (816) 842-1031




      TBD = To Be Determined                   Page 7 of 8
    Case 19-20251-drd13                Doc 52        Filed 10/22/19         Entered 10/22/19 12:18:32                  Desc Main
Case No.: 19-20251-drd-13                       Debtor(s):
                                                  Document Bobbi Cherae
                                                                   Page Smith
                                                                          8 of   8


                                                              NOTICE

Any response to the above Notice Allowing Claim must be filed within thirty (30) days of the date of this notice with
the Clerk of the United States Bankruptcy Court . Documents can be filed electronically at http://ecf .mowb.uscourts.gov.
A copy of such response shall be served electronically by the Court on the Chapter 13 Trustee and all other parties to the case
who have registered for electronic filing . Parties not represented by an attorney may mail a response to the Court at the
address below. If a response is timely filed, the Court will either rule the matter based on the pleadings, or set the matter for a
hearing. If a hearing is to be held, notice of such hearing will be sent to all parties in interest . For information about electronic
filing, go to http://www.mow.uscourts.gov. If you have any questions about this document, contact your attorney .

Court Address: U.S. Bankruptcy Court, 400 E. 9th St., Room 1510, Kansas City, MO 64106


                                                     NOTICE OF SERVICE

The following parties will be served either electronically or by United States First Class Mail and a certificate of service will
be filed thereafter:

DEBTOR(S)
BAEHR WIGGINS PC (596) - ATTORNEY FOR DEBTOR(S)

                                                                             /s/ Richard V. Fink, Trustee


                                                                                                  JVM     /Notice - Allow/Disallow Claims




        TBD = To Be Determined                               Page 8 of 8
